NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

CHRISTINE GREGORY,               )
                                 )
           Appellant,            )
                                 )
v.                               )                  Case No. 2D17-562
                                 )
DANIEL GREGORY,                  )
                                 )
           Appellee.             )
________________________________ )


Opinion filed February 9, 2018.

Appeal from the Circuit Court for
Hillsborough County; Emmett L. Battles,
Judge.

Anya Van Veen, Brian M. Spiro, and
Jeffrey H. Skatoff of Clark Skatoff PA,
Palm Beach Gardens, for Appellant.

Mercedes G. Hale of Hale and Messina
Law, PLLC, Wesley Chapel, for Appellee.



PER CURIAM.


              Affirmed.


NORTHCUTT, KELLY, and SALARIO, JJ., Concur.